Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the prior art fails to teach or fairly suggest the claimed invention.  Instant claims 1 and 22 have been amended to define a ball comprising a skin layer having a water absorbent outer skin adhered to a surface portion of the skin layer and peripheral wall portions that extend downwardly and are connected to the hollow tube defined therein.  The surface portion of the skin layer, the peripheral wall portion and the tube surround a space define therein.  The prior art lacks the teaching for this combination of elements.  As argued by applicant, the combination of Ou Chen in view of Guenther lacks the teaching for the peripheral wall portion to be connected to the hollow tube.  Note Remarks at 9 and 10 stating that Ou Chen teaches an intermediate layer between the bladder and the outer cover layer and the inner lining layer.  Further, Ou Chen teaches for the bladder to be slightly spaced apart from the inner spherical surface of the construction ball pocket to form an air cushion layer therebetween.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416.  The examiner can normally be reached on Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B WONG/Primary Examiner, Art Unit 3711